747 N.W.2d 873 (2008)
Bobbie J. BRASHERS, Plaintiff-Appellant,
v.
Deborah J. VANDERROEST, Defendant-Appellee.
Docket No. 135427. COA No. 279999.
Supreme Court of Michigan.
May 9, 2008.
On order of the Court, the application for leave to appeal the November 28, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.
WEAVER, J., dissents from the denial order, would grant leave to appeal, and states as follows:
I dissent from the majority of four's (Chief Justice Taylor, and Justices Corrigan, Young, and Markman's) denial of plaintiff's application for leave to appeal requesting that this Court reconsider its decision in Kreiner v. Fischer, 471 Mich. 109, 683 N.W.2d 611 (2004), because this Court needs to reexamine the misinterpretation of MCL 500.3135 contained in the majority of four's opinion in Kreiner. I would grant leave to appeal to reconsider and correct the majority's misinterpretation of MCL 500.3135 in Kreiner.
By importing the concept of permanency of injury into MCL 500.3135a concept that is nowhere referenced in the text of the statutethe majority of four, in Kreiner, actively and judicially legislated a permanency and temporal requirement to recover noneconomic damages in automobile accident cases.[1] The Kreiner interpretation of MCL 500.3135 is an unrestrained misuse and abuse of the power of interpretation, masquerading as an exercise in following the Legislature's intent, which needs to be corrected to comport with the actual text of MCL 500.3135.
I would grant leave to appeal.
NOTES
[1]  For further analysis of the problems created by the majority of four's Kreiner opinion, see my dissent in Jones v. Olson, 480 Mich. 1169, 747 N.W.2d 250 (2008).